Citation Nr: 1016213	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hand 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran had active service from May 2001 to May 2006.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision rendered by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for right knee and right hand disorders.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO in March 2010; a transcript of 
that hearing is of record.

In March 2010, the Veteran also submitted to the Board 
additional evidence for consideration in connection with the 
remaining claim on appeal with a waiver of RO jurisdiction of 
such evidence.  The Board accepts this evidence for inclusion 
in the record on appeal.  38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for a right 
hand disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the March 2010 hearing, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal for entitlement 
to service connection for a right knee disorder was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to 
service connection for a right knee disorder by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for 
appeals withdrawn on the record at a hearing, a Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).

The Veteran has withdrawn his appeal for entitlement to 
service connection for a right knee disorder on the record 
during his March 2010 hearing.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for a right 
knee disorder is dismissed.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for a right hand disorder is warranted.

The Veteran contends that his claimed right hand disorder is 
related to his duties as a Pharmacy Technician, his 
documented military occupational specialty (MOS), during 
active service.  He has complained of pain that can easily be 
identified by tightening up a lid or carrying a moderately 
heavy object. 

While service treatment records do not reflect any treatment, 
diagnosis, or findings of a chronic right hand disorder, 
evidence of record showed that the Veteran complained of 
right hand pain with gripping and overuse during active duty 
in February and March 2006. 

In an August 2006 post-service VA fee-based examination 
report, the Veteran complained of right palm pain that has 
existed for two years.  Right hand X-ray findings were noted 
to reveal no evidence of fracture or other significant bone 
or soft tissue abnormality.  The examiner indicated that 
there was no pathology to render a diagnosis of any right 
hand condition.

A February 2007 VA treatment note indicated that the Veteran 
had been cleared to work as a pharmacy tech with no 
restrictions.  In April 2007, the Veteran again complained of 
right palm overuse with pin sensation.  It was noted that 
there was no electrodiagnostic evidence of bilateral median 
mononeuropathy at the wrist (carpal tunnel syndrome).  The 
Veteran again reported sharp constant pain in the palm of his 
right hand in July 2008.

However, additional VA treatment records dated in January 
2009 detailed findings of suspected carpal tunnel syndrome 
and extensor pollicis longus tendonitis.  The Veteran 
reported that his occupational duties as a pharmacy 
technician, including a lot of repetitive movements, 
exacerbate his right hand pain.  He was given a splint to 
wear at night as well as anti-inflammatory medicine and 
referred for an occupational therapy consultation.  In a 
January 2009 VA occupational therapy consult report, the 
therapist assessed that the Veteran should improve with use 
of the splint and would benefit from additional occupational 
therapy and splint fittings. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

In light of the cumulative record discussed above, the AMC/RO 
should arrange for the Veteran to undergo an examination to 
determine the nature and etiology of his claimed right hand 
disorder on appeal.

The claims file reflects that the Veteran has received 
medical treatment from the VA Puget Sound Health Care System, 
American Lake VA Medical Center (VAMC); however, as the 
claims file only includes outpatient treatment records from 
that provider dated up to August 2009, any additional records 
from that facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.   Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
right hand disorder for the period from 
May 2006 to the present.  Of particular 
interest are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's claimed right 
hand disorder from the American Lake VAMC, 
for the period from August 2009 to the 
present.

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of his 
claimed right hand disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any diagnosed right hand disorder is 
etiologically related to his period of 
active service.  In doing so, the examiner 
should acknowledge and discuss the 
statements from the Veteran asserting the 
continuity of symptomatology since 
service.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in August 2009.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


